DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on May 10, 2021. 
Examiner's Statement of Reason for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus Switching Setting Mode of Setting Process for Printing.
Claims 1 and 13-15 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] executing a setting process in a current setting mode, in the setting process the information processing apparatus accessing a plurality of sets of setting data for printing by a printer, the plurality of sets of setting data being pre-stored in the memory, each set of setting data having sheet size data indicating a sheet size, each set of setting data being in association with one of a plurality of setting modes for the setting process, the setting process setting a set of setting data to be used for printing by the printer, the plurality of setting modes including a first setting mode and a second setting mode different from the first setting mode, wherein the setting process in the first setting mode sets a set of setting data for a specific print whereas the setting process in the second setting mode sets a set of setting data used generally for printing, the current setting mode being one of the first setting mode and the second setting mode, each of the plurality of settings modes being to set settings used for printing in a different printing method; 
acquiring from the printer a sheet size currently set in the printer via the communication interface; 
extracting from the memory a set of setting data having sheet size data indicating a sheet size matching the acquired sheet size; and 
in a case where the current setting mode is different from a setting mode in association with the extracted set of setting data, switching the current setting mode to the setting mode which is in association with the extracted set of setting data.” along with all other limitations as required by independent claim 1.
“[13] […] the information processing apparatus being capable of accessing a plurality of sets of setting data for printing by a printer, the plurality of sets of setting data being pre-stored in the memory, each set of setting data having sheet size data indicating a sheet size, each set of setting data being in association with one of a plurality of setting modes for a setting process, the setting process setting a set of setting data to be used for printing by the printer, the plurality of setting modes including a first setting mode and a second setting mode different from the first setting mode, each of the plurality of settings modes being to set settings used for printing in a different printing method, wherein the setting process in the first setting mode sets a set of setting data for a specific print whereas the setting process in the second setting mode sets a set of setting data used generally for printing, the set of program instructions, when executed by the computer, causing the information processing apparatus to perform: 
acquiring a sheet size and a setting mode; and 
registering a set of setting data including the acquired sheet size so that the set of setting data is in association with the acquired setting mode, 
wherein the information processing apparatus is configured to perform: executing the setting process in a current setting mode, the current setting mode being one of the first setting mode and the second setting mode; acquiring from the printer a sheet size currently set in the printer via the communication interface; extracting from the memory a set of setting data having sheet size data indicating a sheet size matching the acquired sheet size; and 
in a case where the current setting mode is different from a setting mode in association with the extracted set of setting data, switching the current setting mode to the setting mode in association with the extracted set of setting data.” along with all other limitations as required by independent claim 13.
“[14] […] a memory storing in advance a plurality of sets of setting data for printing by a printer, each set of setting data having sheet size data indicating a sheet size, each set of setting data being in association with one of a plurality of setting modes for a setting process, 
the setting process setting a set of setting data to be used for printing by the printer, the plurality of setting modes including a first setting mode and a second setting mode different from the first setting mode, wherein the setting process in the first setting mode sets a set of setting data for a specific print whereas the setting process in the second setting mode sets a set of setting data used generally for printing; and 
a control device configured to perform: 
executing the setting process in a current setting mode, the current setting mode being one of the first setting mode and the second setting mode, each of the plurality of settings modes being to set settings used for printing in a different printing method; 
acquiring from the printer a sheet size currently set in the printer via the communication interface; 
extracting from the memory a set of setting data having sheet size data indicating a sheet size matching the acquired sheet size; and 
in a case where the current setting mode is different from a setting mode in association with the extracted set of setting data, switching the current setting mode to the setting mode which is in association with the extracted set of setting data.” along with all other limitations as required by independent claim 14.
“[15] […] a memory storing in advance a plurality of sets of setting data for printing by a printer, each set of setting data having sheet size data indicating a sheet size, each set of setting data being in association with one of a plurality of setting modes for a setting process, the setting process setting a set of setting data to be used for printing by the printer, the plurality of setting modes including a first setting mode and a second setting mode different from the first setting mode, each of the plurality of settings modes being to set settings used for printing in a different printing method, wherein the setting process in the first setting mode sets a set of setting data for a specific print whereas the setting process in the second setting mode sets a set of setting data used generally for printing; and 
a control device configured to perform: 
acquiring a sheet size and a setting mode; and 
registering a set of setting data including the acquired sheet size so that the set of setting data is in association with the acquired setting mode, 
wherein the control device is capable of setting the registered set of setting data in the registered setting mode so that the registered set of setting data is to be used for printing by the printer.” along with all other limitations as required by independent claim 15.
Specifically, the closest prior art, Okada et al. (2010/0238498) and Fujiwara (2010/0134806), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-12 and 16-19 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takenaka et al. (2020/0364005) teaches in order to enable print setting that depends on functional characteristics of a printing apparatus also in printing 
Nakamura (2020/0045191) teaches an information processing apparatus is configured to identify usage of an extract-printing image, and receive the image data output by an application. In case where the received image data represents an image having a first size, when the usage is a first usage, object image data representing a first object is extracted, while the usage is a second usage, object image data representing a second object is extracted. Then, the information processing apparatus generates image data such that when the object image data representing the first object is extracted, image data representing an image composed such that the first object is arranged on a sheet having a second size is generated. When the object image data representing the second object is extracted, image data representing an image composed such 
Kobayashi (2019/0286398) teaches an apparatus stores a setting value for each print setting item as a basic print setting for a print job according to an instruction of operation from an operator entered via a print setting screen, and sets a setting value for one specific print setting item as exception setting, according to an instruction of operation from the operator entered via an exception page setting screen for designating a setting value for the exception setting different from the setting value for the basic print setting of the print job, with respect to the print setting item, which is entered according to the operation instruction to the one specific print setting item of plural print setting items displayed on the print setting screen. The apparatus defines switching of the print setting for the print job, according to the basic print setting and the exception setting. 
Nakamura (2019/0068808) teaches a controller of an information processing apparatus is configured to receive image data representing a first size image, the first size being a size within which a first number of first objects can be printed, extract second image data included in the first image data, the second image data representing the first object, create first print data used to print the second number of first objects on the second size sheet in an arranged manner based on the extracted second image data, the second number being less than the first number, the first size being a size of a sheet on which the first number of first objects can be arranged, the second size being a size of a sheet 
Fukuda et al. (2017/0068494) teaches an information processing apparatus includes circuitry. The circuitry is configured to provide a print setting interface for setting print setting values for various print setting items, acquire, as specific print setting data, a specific print setting item having many print setting values to be set, among the print setting items, and a specific print setting value set for the specific print setting item, acquire a relevant print setting value set for a relevant print setting item associated with the specific print setting item, acquire the specific print setting value associated with the relevant print setting value among print setting values registered in both the specific print setting data and history print setting data that is the print setting values set for the print setting items, and present the acquired specific print setting value in the print setting interface as a candidate for the specific print setting value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672